Exhibit 10.8

 

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

 

CONFIDENTIAL LICENSE AGREEMENT

FOR THE Wii™ CONSOLE
(EEA, AUSTRALIA, AND NEW ZEALAND)

 

THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO CO., LTD.
(“NINTENDO”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan 601-8501,
Attn:  General Manager, International Business Administration Department
(Fax:  81.75.662.9619), and ACTIVISION, INC., a corporation of Delaware, and its
subsidiaries (Activision Publishing, Inc., a corporation of Delaware, Activision
UK, Ltd., a limited company of the United Kingdom; ATVI France, S.A.S., a
corporation of France; Activision GmbH, a corporation of Germany, and Activision
Pty., Ltd., a limited company of Australia) (jointly and severally “LICENSEE”)
at 3100 Ocean Park Blvd., Santa Monica, CA 90405, Attn: Mr. George Rose (Fax:
310.255.2152).  NINTENDO and LICENSEE agree as follows:

 

1.             RECITALS

 

1.1           NINTENDO designs, develops, manufactures, markets and sells
advanced design, high-quality video game systems, including the Wii™ video game
console (“Wii™”).

 

1.2           LICENSEE desires use of the highly proprietary programming
specifications, unique and valuable security technology, trademarks, copyrights
and other valuable intellectual property rights of NINTENDO, which rights are
only available for use under the terms of a license agreement, to develop, have
manufactured, advertise, market and sell video game software for play on Wii™.

 

1.3           NINTENDO is willing to grant a license to LICENSEE on the terms
and conditions set forth in this Agreement.

 

2.             DEFINITIONS

 

2.1           “Artwork” means the text and design specifications for the Game
Disc label and the Printed Materials in the format specified by NINTENDO in the
Guidelines.

 

2.2           “Bulk Goods” means Game Discs printed with the Game Disc label
portion of the Artwork for delivery to LICENSEE without Printed Materials or
other packaging.

 

2.3           “Check Disc(s)” means the pre-production Game Discs to be produced
by NINTENDO.

 

2.4           “Confidential Information” means the information described in
Section 8.1.

 

2.5           “Development Tools” means the development kits, programming tools,
emulators and other materials of NINTENDO, or third parties authorized by
NINTENDO, that may be used in the development of Games under this Agreement.

 

2.6           “Effective Date” means the date that LICENSEE placed its first
order for Licensed Products of October 24, 2006.

 

2.7           “Finished Product(s) means the fully assembled Game Disc with a
Game Disc label, Printed Materials, and packed in a plastic storage case;

 

2.8           “Game Disc(s)” means custom optical discs for play on Wii™ on
which a Game has been stored.

 

2.9           “Game(s)” means any interactive programs (including source and
object/binary code) developed to be compatible with Wii™.

 

1

--------------------------------------------------------------------------------


 

2.10         “Guidelines” means the then-current version of “Wii™ Programming
Guidelines;” “Licensee Packaging Guidelines” pertaining to the layout, trademark
usage and requirements of the Game Disc label, instruction manual and Game Disc
packaging; “Marketing Materials”; “Nintendo Trademark Guidelines;” “Guidelines
on Ethical Content”; and “Nintendo Wii™ Software Submission Requirements,”
together with other guidelines provided by NINTENDO to LICENSEE from time to
time.  The Guidelines on Ethical Content are attached as Annex A, and the
remainder of the Guidelines have been provided to LICENSEE independent of this
Agreement.  The Guidelines may be changed or updated from time to time without
notice, and the versions current from time to time will be available on request
from NINTENDO.

 

2.11         “Independent Contractor” means any individual or entity that is not
an employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.

 

2.12         “Intellectual Property Rights” means individually, collectively or
in any combination, Proprietary Rights owned, licensed or otherwise held by
NINTENDO that are associated with the development, manufacturing, advertising,
marketing or sale of the Licensed Products, including, without limitation,
(a) registered and unregistered trademarks and trademark applications used in
connection with WiiTM including NintendoTM, WiiTM, Official Nintendo Seal of
QualityTM, and MiiTM, (b) select trade dress associated with Wii™ and licensed
video games for play thereon, (c) Proprietary Rights in the Security Technology
employed in the Games or Game Discs by Nintendo, (d) rights in the Development
Tools for use in developing the Games, excluding, however, rights to use,
incorporate or duplicate select libraries, protocols and/or sound or graphic
files associated with the Development Tools which belong to any third party and
for which no additional licenses or consents are required, (e) patents, patent
applications, design registrations, utility models or copyrights which may be
associated with the Game Discs or Printed Materials, (f) copyrights in the
Guidelines, and (g) other Proprietary Rights of Nintendo in the Confidential
Information.

 

2.13         “Licensed Products” means (a) Bulk Goods, and/or (b) Finished
Products after being assembled and packaged with the Printed Materials in
accordance with the Guidelines.

 

2.14         “Marketing Materials” means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE’s approval) that
promote the sale of the Licensed Products, including but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.,
posters, counter-cards), package advertising, print media and all audio or video
content other than the Game that is to be included on the Game Disc.

 

2.15         “NDA” means the non-disclosure agreement related to Wii™ previously
entered into between NINTENDO and/or NOA and LICENSEE.

 

2.16         “NOA” means NCL’s subsidiary, Nintendo of America Inc. of Redmond,
Washington, USA.

 

2.17         “Notice” means any notice permitted or required under this
Agreement.  All Notices shall be sufficiently given when (a) personally served
or delivered, or (b) transmitted by facsimile, with an original sent
concurrently by mail, or (c) deposited, carriage prepaid, with a guaranteed air
courier service, in each case addressed as stated herein, or addressed to such
other person or address either party may designate in a Notice, or
(d) transmitted by e-mail with an express written acknowledgement of receipt
sent personally by or on behalf of the recipient (which shall include any
automated reply).  Notice shall be deemed effective upon the earlier of actual
receipt or two (2) business days after transmittal, provided, however, any
Notice received after the recipient’s normal business hours will be deemed
received on the next business day.

 

2.18         “Price Schedule” means the then-current version of NINTENDO’s
schedule of purchase prices and minimum order quantities for the Finished
Products and the Bulk Goods.  The Price Schedule has been provided to LICENSEE
independent of this Agreement and may be changed or updated from time to time
without notice, and the version current from time to time will be available on
request from NINTENDO.

 

2

--------------------------------------------------------------------------------


 

2.19         “Printed Materials” means title page, instruction booklet,
precaution booklet, and optional printed materials.

 

2.20         “Promotional Disc(s)” means custom optical discs compatible with
Wii™ that incorporate select game promotional or supplemental materials, as may
be specified or permitted in the Guidelines.

 

2.21         “Proprietary Rights” means any rights or applications for rights
owned, licensed or otherwise held in patents, patent applications, utility
models, registered design rights, unregistered design rights, trademarks,
service marks, copyrights, and neighboring rights, semiconductor chip layouts or
masks, database rights, trade secrets, trade dress, get up, moral rights and
publicity rights, together with all inventions, discoveries, ideas, know-how,
data, information, processes, methods, procedures, formulas, drawings and
designs, computer programs, software source code and object code, and all
amendments, modifications, and improvements thereto for which such patents,
patent applications, utility models, registered design rights, unregistered
design rights, trademarks, service marks, copyrights, and neighboring rights,
semiconductor chip layouts or masks, database rights, trade secrets, trade
dress, get up, moral rights or publicity rights may exist or may be sought and
obtained in the future.

 

2.22         “Rebate Program” means any then-current version of NINTENDO’s
optional rebate program, establishing select terms for price rebates under this
Agreement.

 

2.23         “Reverse Engineer(ing)” means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.

 

2.24         “Security Technology” means the highly proprietary security
features of the Wii™ and the Licensed Products to minimize the risk of unlawful
copying and other unauthorized or unsafe usage, including, without limitation,
any security signature, bios, data scrambling, password, hardware security
apparatus, watermark, hologram, encryption, digital rights management system,
copyright management information system, proprietary manufacturing process or
any feature which obstructs piracy, limits unlawful, unsafe or unauthorized use,
or facilitates or limits compatibility with other hardware, software,
accessories or peripherals, or with respect to a video game system other than
the Wii™, or limits distribution outside of the Territory.

 

2.25         “Sole License” means a license under which only the licensor and a
single licensee can utilize the subject matter of the license.

 

2.26         “Term” means three (3) years from the Effective Date.

 

2.27         “Territory” means any and all countries within the European
Economic Area; namely Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland,
Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands,
Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the
United Kingdom.  The Territory shall also include Australia, New Zealand,
Russia, Switzerland and Turkey.  NINTENDO may add additional countries to the
Territory upon written notice to LICENSEE.

 

2.28         “TM” means trademark of NINTENDO, whether registered or not.

 

2.29         “Wii Network Services” means and includes the Wii Shop Channel
Services, Wii™Connect24, and any related services and material delivered to a
consumer’s Wii™ console over the Internet.

 

3.             GRANT OF LICENSE; LICENSEE RESTRICTIONS

 

3.1           Limited License Grant.  For the Term and for the Territory,
NINTENDO grants to LICENSEE a nonexclusive, nontransferable, limited license to
use the Intellectual Property Rights, for the purpose of and to the

 

3

--------------------------------------------------------------------------------


 

extent necessary, to develop (or have developed on LICENSEE’s behalf) Games for
manufacture, advertising, marketing and sale by LICENSEE as Licensed Products,
subject to the terms and conditions of this Agreement.  This license is
royalty-free.

 

3.2           LICENSEE Acknowledgement.  LICENSEE’s use of the Intellectual
Property Rights shall not create any right, title or interest of LICENSEE
therein.  LICENSEE is authorized and permitted to develop Games, and have
manufactured, advertise, market, and sell Licensed Products, only for play on
Wii™ and only in accordance with this Agreement.  In the event that LICENSEE
challenges NINTENDO’s ownership or the validity of the Intellectual Property
Rights, NINTENDO may terminate this Agreement without any notice or procedure.

 

3.3           Restrictions on License Grant.  NINTENDO does not guarantee that
the hardware for the Wii™ system is distributed throughout the Territory. 
Moreover, the present limited license to LICENSEE does not extend to the use of
the Intellectual Property Rights for the following purposes:

 

(a)           grant access to, distribute, transmit or broadcast a Game by
electronic means or by any other means known or hereafter devised, including,
without limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Wii™ systems, or between Wii™ and Nintendo DS systems,
(b) for the purpose of facilitating Game development under the terms of this
Agreement, or (c) as otherwise approved in writing by NINTENDO. LICENSEE shall
use reasonable security measures, customary within the high technology industry,
to reduce the risk of unauthorized interception or retransmission of any Game
transmission.  No right of retransmission shall attach to any authorized
transmission of a Game;

 

(b)           authorize or permit any online activities involving a Game,
including, without limitation, multiplayer, peer-to-peer or online play, except
as expressly permitted by NINTENDO in writing;

 

(c)           modify, install or operate a Game on any server or computing
device for the purpose of or resulting in the rental, lease, loan or other grant
of remote access to the Game;

 

(d)           emulate, interoperate, interface or link a Game for operation or
use with any hardware or software platform, accessory, computer language,
computer environment, chip instruction set, consumer electronics device or
device other than Wii™, the Nintendo DS system, the Development Tools or such
other Nintendo system as NINTENDO may authorize in the Guidelines;

 

(e)           embed, incorporate, or store a Game in any media or format except
the optical disc format utilized by Wii™, except as may be necessary as a part
of the Game development process under this Agreement;

 

(f)            design, implement or undertake any process, procedure, program or
act designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;

 

(g)           utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;

 

(h)           manufacture or reproduce a Game developed under this Agreement,
except through NINTENDO; or

 

(i)            Reverse Engineer or assist in Reverse Engineering all or any part
of Wii™, including the hardware, software (embedded or not) or the Security
Technology, except as specifically permitted under the laws and regulations
applicable in the Territory.

 

3.4           Development Tools.  NINTENDO and NOA may lease, loan or sell
Development Tools, including any improvements made by NINTENDO or NOA from time
to time, to LICENSEE to assist in the development of Games under this Agreement
on such terms as may be agreed between the parties.  Ownership and use of any

 

4

--------------------------------------------------------------------------------


 

Development Tools, whether provided by NINTENDO or NOA, prior to or during the
Term hereof, shall be subject to the terms of this Agreement and any separate
license or purchase agreement required by NINTENDO or any third party licensing
the Development Tools.  LICENSEE acknowledges the respective interests of
NINTENDO, and in the case of third-party Development Tools, such third parties,
in and to the Proprietary Rights associated with the Development Tools. 
LICENSEE’s use of the Development Tools shall not create any right, title or
interest of LICENSEE therein.  Any license to LICENSEE to use the Development
Tools does not extend to:  (a) use of the Development Tools for any purpose
except the design and development of Games under this Agreement,
(b) reproduction or creation of derivatives of the Development Tools, except in
association with the development of Games under this Agreement, (c) Reverse
Engineering of the Development Tools (except as specifically permitted under the
laws and/or regulations applicable in the Territory), or (d) selling, leasing,
assigning, lending, licensing, encumbering or otherwise transferring the
Development Tools.  Anything developed or derived by LICENSEE as a result of a
study of the performance, design or operation of any Nintendo Development Tools
shall be considered a derivative work of the Intellectual Property Rights, but
may be retained and utilized by LICENSEE in connection with this Agreement. 
Unless LICENSEE can demonstrate that such derivative work has one or more
applications that are independent of and separate from the Intellectual Property
Rights (“Independent Applications”), it shall be deemed to have granted NINTENDO
and NOA an indefinite, worldwide, royalty-free, transferable and Sole License
(including the right to sub-license) to such derivative work.  To the extent
that LICENSEE can demonstrate one or more Independent Applications, LICENSEE
shall be deemed to have granted to NINTENDO and NOA a royalty-free and
transferable non-exclusive License (including the right to sub-license) in
relation to such Independent Applications for the Term.  Anything developed or
derived by LICENSEE as a result of a study of the performance, design or
operation of any third-party Development Tools shall be governed by the terms of
the license agreement applicable to such Development Tools.  Notwithstanding any
referral or information provided or posted regarding third-party Development
Tools, NINTENDO and NOA make no representations or warranties with regard to any
such third-party Development Tools.  LICENSEE acquires and utilizes third-party
Development Tools at its own risk.

 

3.5           Games Developed for Linked Play on Two Systems.  In the event the
Guidelines permit LICENSEE to develop a Game for simultaneous or linked play on
Wii™ and on another Nintendo video game system, LICENSEE shall be required to
acquire and maintain with NINTENDO such additional licenses as are necessary for
the use of the Proprietary Rights associated with such other Nintendo video game
system.

 

3.6           In-Game Advertising.  LICENSEE shall not include advertising or
product placements for products or services of third parties, whether in the
Game, as separate content on a Game Disc (e.g., a trailer), or in the Printed
Materials, without NINTENDO’s prior written consent.

 

3.7           Use of Mii™ Characters.  LICENSEE shall not develop any Game that
permits NINTENDO’s Mii™ characters to appear in the Game without NINTENDO’s
prior written consent.

 

3.8           Sending Data to Consumers.  LICENSEE shall not, without the prior
written consent of NINTENDO, send any data, content, messages, advertising, or
other communications of any kind to any consumer’s Wii™ console through the Wii™
Network Services or otherwise.

 

3.9          Downloadable Content.  If LICENSEE desires to develop Games or
updates/additions of any kind for any Licensed Product, to be downloaded to
consumers through the Wii Network Services, the terms and conditions of such
development shall be separately agreed in writing between the parties.  LICENSEE
acknowledges that the rights granted herein do not include the right to use the
Intellectual Property Rights to develop downloadable content.

 

4.             SUBMISSION AND APPROVAL OF GAME AND ARTWORK

 

4.1           Submission of a Completed Game to NINTENDO.  Upon completion of a
Game, LICENSEE shall deliver a prototype of the Game to NINTENDO in a format
specified in the Guidelines.  Delivery shall be made in accordance with the
methods set forth in the Guidelines.  Each Submission shall include such other
information or documentation deemed necessary by NINTENDO, including, without
limitation, a complete set of written user

 

5

--------------------------------------------------------------------------------


 

instructions, a complete description of any security holes, backdoors, time
bombs, cheats, “easter eggs” or other hidden features or characters in the Game
and a complete screen text script.  LICENSEE must establish that the Game and
any other content included on the Game Disc complies with the guidelines of the
Pan European Game Information System (PEGI), the Unterhaltungssoftware
Selbstkontrolle (USK), the Office of Film and Literature Classification (OFLC),
or any other national or regional game rating system that NINTENDO may accept,
as applicable.  LICENSEE shall be responsible for the submission of the Game to
the appropriate national or regional game rating organization and shall provide
NINTENDO with a statement or certificate in writing from the relevant
organization, confirming the rating for the Game.  Where any such game has been
rated as being suitable only for players aged 18 and over (or an equivalent
rating), LICENSEE must submit a certificate in writing that confirms the game is
rated as no higher than “M” (Mature) by the Entertainment Software Rating Board
(ESRB) of the U.S.  [***]

 

4.2           Testing of a Completed Game.  Upon submission of a completed Game,
NINTENDO shall promptly test the Game with regard to its technical compatibility
with, and error-free operation on, Wii™ utilizing the lot check process.  Within
a reasonable period of time after receipt, NINTENDO shall approve or disapprove
such Game.  If a Game is disapproved, NINTENDO shall specify in writing the
reasons for such disapproval and state what corrections are necessary.  After
making the necessary corrections, LICENSEE shall submit a revised Game to
NINTENDO for testing.  NINTENDO shall not unreasonably withhold or delay its
approval of any Game.  Neither the testing nor approval of a Game by NINTENDO
shall relieve LICENSEE of its sole responsibility for the development, quality
and operation of the Game or in any way create any warranty by NINTENDO relating
to any Licensed Product.

 

4.3           Production of Check Discs.  By submission of a completed Game to
NINTENDO in accordance with Section 4.1, LICENSEE authorizes NINTENDO to proceed
with production of Check Discs for such Game.  If NINTENDO approves a Game, it
shall promptly, and without further notification to or instruction from
LICENSEE, submit such Game for the production of Check Discs.  Unless otherwise
advised by LICENSEE, following production of the Check Discs, NINTENDO shall
deliver to LICENSEE approximately ten (10) Check Discs for content verification,
testing and final approval by LICENSEE.

 

4.4           Approval or Disapproval of Check Discs by LICENSEE.  If, after
review and testing, LICENSEE approves the Check Discs, it shall promptly
transmit to NINTENDO a signed authorization for production in the form specified
in the Guidelines.  If LICENSEE does not approve the sample Check Discs for any
reason, LICENSEE shall advise NINTENDO in writing and may, after undertaking any
necessary changes or corrections, resubmit the Game to NINTENDO for approval in
accordance with the procedures set forth in this Section 4.  The absence of a
signed authorization form from LICENSEE within five (5) days after delivery of
the Check Discs to LICENSEE shall be deemed disapproval of such Check Discs. 
Production of any order for Finished Goods or Bulk Goods shall not proceed
without LICENSEE’s signed authorization.

 

4.5           Cost of Check Discs and Disc Stamper.  If LICENSEE:
 (a) disapproves the Check Discs for any reason (except if the disapproval is
due to defects in or failure of the Check Discs due to NINTENDO’s act, error or
omission); (b) fails to order the minimum order quantity of any Game approved by
NINTENDO within six (6) months after the date the Game was first approved by
NINTENDO; or (c) submits a revised version of the Game to NINTENDO after
production of such Game has commenced, LICENSEE shall reimburse NINTENDO (or its
designee) for the reasonable estimated cost of the production of the Check
Discs, including the cost of the disc stamper.  The payment will be due
(i) thirty (30) days after NINTENDO’s written notification to LICENSEE of the
Check Disc fee due NINTENDO because of LICENSEE’s failure to approve such Check
Disc; (ii) six (6) months after the date the Game was first approved by
NINTENDO; or (iii) upon the subsequent submission by LICENSEE of a revised
version of the Game to NINTENDO, as the case may be.

 

6

--------------------------------------------------------------------------------


 

4.6           Submission and Approval of Artwork.  Prior to submitting a
completed Game to NINTENDO under Section 4.1, LICENSEE shall submit to NINTENDO
all Artwork for the proposed Licensed Product.  Within ten (10) business days of
receipt, NINTENDO shall approve or disapprove the Artwork.  If any Artwork is
disapproved, NINTENDO shall specify in writing the reasons for such disapproval
and state what corrections or improvements are necessary.  After making the
necessary corrections or improvements, LICENSEE shall submit revised Artwork to
NINTENDO for approval.  NINTENDO shall not unreasonably withhold or delay its
approval of any Artwork.  The approval of the Artwork by NINTENDO shall not
relieve LICENSEE of its sole responsibility for the development and quality of
the Artwork or in any way create any warranty for the Artwork or the Licensed
Product by NINTENDO.  All Artwork must be approved prior to submitting an order
for the Bulk Goods or Finished Products, and LICENSEE shall not produce any
Printed Materials for commercial distribution until such Artwork or Finished
Products has been approved by NINTENDO.

 

4.7           Artwork for Bulk Goods.  If LICENSEE intends to submit an order
for Bulk Goods, all Artwork and other materials to be included with the Licensed
Product shall be submitted to NINTENDO in accordance with Section 4.6 herein. 
No Printed Materials shall be produced by LICENSEE until such Artwork has been
approved by NINTENDO.

 

4.8           Promotional Discs.  In the event NINTENDO issues Guidelines in the
future that permit LICENSEE to develop and distribute Promotional Discs, either
separately or as a part of the Licensed Product, the content and specifications
of such Promotional Disc shall be subject to all of the terms and conditions of
this Agreement, including, without limitation, the Guidelines, the Price
Schedule and the submission and approval procedures provided for in this
Section 4.

 

5.             ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

 

5.1           Submission of Orders by LICENSEE.  After receipt of NINTENDO’s
approval for a Game and Artwork, LICENSEE may at any time submit a written
purchase order to NINTENDO for any approved Licensed Product title.  The
purchase order shall specify whether it is for Finished Products or Bulk Goods. 
The terms and conditions of this Agreement shall control over any contrary or
additional terms of such purchase order or any other written documentation or
verbal instruction from LICENSEE.  All orders shall be subject to acceptance by
NINTENDO or its designee.

 

5.2           Purchase Price and Minimum Order Quantities.  The purchase price
and minimum order quantities for Finished Products and Bulk Goods shall be set
forth in NINTENDO’s then-current Price Schedule.  Unless otherwise specifically
provided for, the purchase price includes the cost of manufacturing a single
Game Disc.  No taxes, duties, import fees or other tariffs related to the
development, manufacture, import, marketing or sale of the Licensed Products
(except for taxes imposed on NINTENDO’s income) are included in the purchase
price and all such taxes are the responsibility of LICENSEE.  The Price Schedule
is subject to change by NINTENDO at any time without Notice, provided however,
that any price increase shall be applicable only to purchase orders submitted,
paid for, and accepted by NINTENDO after the date of the price increase.

 

5.3           Payment.  Upon placement of an order with NINTENDO, LICENSEE shall
pay the full purchase price either (a) by tender of an irrevocable letter of
credit in favor of NINTENDO (or its designee) and payable at sight, issued by a
bank acceptable to NINTENDO and confirmed, if requested by NINTENDO, at
LICENSEE’s expense, or (b) in cash, by wire transfer to an account designated by
NINTENDO.  All letters of credit shall comply with NINTENDO’s written
instructions and all associated banking charges shall be for LICENSEE’s account.

 

5.4           Delivery of Licensed Products.  NINTENDO shall deliver the
Finished Products and Bulk Goods ordered by LICENSEE to LICENSEE FOB Japan, CIP
European Destination or ex-warehouse Grossostheim, per the terms in the Price
Schedule. Also per the Price Schedule, [***]. Upon mutual consent of NINTENDO
and LICENSEE, orders may be delivered in partial shipments with a minimum
shipment quantity as specified in the Price Schedule.  Such orders shall be
delivered only to countries within the Territory.  Title to the Licensed
Products shall vest in accordance with the terms of the applicable letter of
credit or, in the absence thereof, per Incoterms 2000.

 

7

--------------------------------------------------------------------------------


 

5.5           Rebate Program.  NINTENDO, at its sole option, may elect to offer
LICENSEE a Rebate Program.  The terms and conditions of any Rebate Program shall
be subject to NINTENDO’s sole discretion.  LICENSEE shall not be entitled to
offset any claimed rebate amount against other amounts owing NINTENDO.  No
interest shall be payable by NINTENDO to LICENSEE on any claimed rebate.  The
Rebate Program is subject to change or cancellation by NINTENDO at any time
without Notice.

 

6.             MANUFACTURE OF THE LICENSED PRODUCT

 

6.1           Manufacturing.  Given NINTENDO’s ownership of valuable
Intellectual Property Rights, NINTENDO shall be the exclusive source for the
manufacture of the Game Discs, Check Discs and Promotional Discs, with
responsibility for all aspects of the manufacturing process, including the
selection of the locations and specifications for any manufacturing facilities,
determination of materials and processes, appointment of suppliers and
subcontractors and management of all work-in-progress.  Upon acceptance by
NINTENDO of a purchase order from LICENSEE and receipt of payment as provided
for at Section 5.3 herein, NINTENDO shall (through its suppliers and
subcontractors) arrange for manufacturing.

 

6.2           Security Features.  The final release version of the Game, the
Game Disc and the Printed Materials shall include such Security Technology as
NINTENDO, in its sole discretion, deems necessary or appropriate to (a) reduce
the risk of unlawful copying or other unlawful, unsafe or unauthorized uses,
(b) protect the Proprietary Rights of NINTENDO and of the LICENSEE, (c) promote
consumer confidence, and (d) increase the quality, reliability or operation of
Wii™.

 

6.3           Printed Materials for Bulk Goods. Upon delivery to LICENSEE of
Bulk Goods, LICENSEE shall assemble the Printed Materials and Bulk Goods into
the Licensed Products in accordance with the Guidelines.  No other materials,
items, products or packaging may be included or assembled with the Bulk Goods
without NINTENDO’s prior written consent.  Bulk Goods may be sold or distributed
by LICENSEE only when fully assembled in accordance with the Guidelines.

 

6.4           Sample Printed Materials.  Within a reasonable period of time
after LICENSEE’s assembly of an initial order for Bulk Goods for a Game title,
LICENSEE shall provide NINTENDO with (a) two (2) samples of the fully assembled
Licensed Product, and (b) twenty (20) samples of the LICENSEE produced Printed
Materials (excluding the plastic disc storage case, precaution booklet, and
other optional printed materials) for such Game title.

 

6.5           Retention of Sample Licensed Products by NINTENDO.  NINTENDO may,
at its own expense, manufacture reasonable quantities of the Game Discs or the
Licensed Products, and make a reasonable number of copies of the Printed
Materials, not to exceed fifty (50) copies, to be used for archival purposes,
legal proceedings against infringers of the Intellectual Property Rights, and
for other lawful purposes (but not for resale).

 

7.             MARKETING AND ADVERTISING

 

7.1           Approval of Marketing Materials.  LICENSEE represents and warrants
that the Printed Materials and the Marketing Materials shall be of high quality
and comply with (a) the Guidelines, (b) the guidelines of the PEGI, and (c) all
applicable laws and regulations and official codes of practice in those
jurisdictions in the Territory where they will be used or distributed, including
without limitation all applicable privacy laws.  To protect NINTENDO’s valuable
Intellectual Property Rights, to prevent the dilution of NINTENDO’s trademarks,
and to avoid use of the licensed Intellectual Property Rights giving rise to any
implication of NINTENDO’s sponsorship, association, approval or endorsement
where this is not the case, prior to actual use or distribution, LICENSEE shall
submit to NINTENDO for review samples of all proposed Marketing Materials. 
NINTENDO shall, within ten (10) business days of receipt, approve or disapprove
of the quality of such samples.  If any of the samples are disapproved, NINTENDO
shall specify the reasons for such disapproval and state what corrections and/or
improvements are necessary.  After making the necessary corrections and/or
improvements, LICENSEE shall submit revised samples for approval by NINTENDO. 
NINTENDO shall not unreasonably withhold or delay its approval of any proposed
Marketing Materials.  No Marketing Materials shall be used or distributed by
LICENSEE without NINTENDO’s prior written approval.

 

8

--------------------------------------------------------------------------------


 

7.2           No Bundling.  To protect NINTENDO’s valuable Intellectual Property
Rights, to prevent the dilution of NINTENDO’s trademarks and to avoid use of the
licensed Intellectual Property Rights giving rise to any implication of
NINTENDO’s sponsorship, association, approval or endorsement where this is not
the case, LICENSEE shall not, without NINTENDO’s prior written approval, market
or distribute any Games or Game Discs that have been bundled with (a) any
peripheral designed for use with Wii™ that has not been licensed or approved in
writing by NINTENDO, provided that LICENSEE is responsible for ensuring that any
such peripheral shall comply with all applicable laws and regulations in the
Territory, or (b) any other product or service where NINTENDO’s association,
approval or endorsement might be suggested by bundling the products or services.

 

7.3           Warranty and Repair.  LICENSEE shall provide the original consumer
with a minimum one hundred eighty (180) day (or such longer minimum period as
may be required by applicable law) limited warranty on all Licensed Products. 
LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products.  LICENSEE shall make such
warranty and repair information available to consumers as required by applicable
law.

 

7.4           Business Facilities.  LICENSEE agrees to develop and maintain
sufficient customer service, either directly or through a third party, to
adequately support the Licensed Products.

 

7.5           No Sales Outside the Territory.  LICENSEE covenants that it shall
not market, sell, offer to sell, import or distribute the Licensed Products
outside the Territory, or within the Territory when LICENSEE has actual or
constructive knowledge that a subsequent destination of the Licensed Product is
outside the Territory.

 

7.6           Defects and Recall.  In the event of a material programming defect
in a Licensed Product that would, in NINTENDO’s reasonable judgment,
significantly impair the ability of a consumer to play the Game, NINTENDO may,
after consultation with LICENSEE, require the LICENSEE to recall the Licensed
Product and undertake suitable repairs or replacements.

 

7.7           NINTENDO Promotional Materials, Publications and Events.  With a
view to improving the competitiveness of the video game products consisting of
Nintendo video game systems and services and compatible software published by
LICENSEE and others, at its option and expense, NINTENDO may (a) utilize screen
shots, Artwork and information regarding the Licensed Products in all NINTENDO
published or officially licensed magazines, official NINTENDO sponsored web
sites or other advertising, promotional or marketing media, which promote
NINTENDO products, services or programs, and (b) exercise public performance
rights in the Games and use related trademarks and Artwork in connection with
NINTENDO sponsored contests, tours, conventions, trade shows, press briefings
and similar events which promote such video game products.   NCL shall submit to
LICENSEE for review printed materials and related art for the Game that NCL
intends to use in publications or media or marketing programs.

 

7.8           Nintendo Gateway System.  To promote and increase demand for games
on Nintendo video game systems, NINTENDO licenses select games in various
non-coin activated commercial settings such as commercial airlines, cruise
ships, rail systems and hotels, where customers play games on specially adapted
Nintendo video game hardware referred to as the “Nintendo Gateway System”.  If
NINTENDO identifies a Game for possible license on the Nintendo Gateway System,
the parties agree to conduct good faith negotiations to determine commercially
reasonable terms for such participation.

 

8.             CONFIDENTIAL INFORMATION

 

8.1           Definition.  Confidential Information means information provided
to LICENSEE by NINTENDO or any third party working with NINTENDO relating to the
hardware and software for Wii™ or the Development Tools, including, but not
limited to, (a) all current or future information, know-how, techniques,
methods, tools, emulator hardware or software, software development
specifications, proprietary manufacturing processes and/or trade secrets,

 

9

--------------------------------------------------------------------------------


 

(b) any information on inventions, patents, or patent applications, (c) any
business, legal, marketing, pricing or sales data or information, and (d) any
other information or data relating to development, design, operation,
manufacturing, marketing or sales.  Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information.  Confidential Information shall not include
(i) data and information which was in the public domain prior to LICENSEE’s
receipt of the same hereunder, or which subsequently becomes part of the public
domain by publication or otherwise, except by LICENSEE’s wrongful act or
omission, (ii) data and information which LICENSEE can demonstrate, through
written records kept in the ordinary course of business, was in its possession
without restriction on use or disclosure, prior to its receipt of the same
hereunder, and was not acquired directly or indirectly from NINTENDO or NOA
under an obligation of confidentiality which is still in force, and (iii) data
and information which LICENSEE can show was received by it from a third party
who did not acquire the same directly or indirectly from NINTENDO or NOA and to
whom LICENSEE has no obligation of confidentiality.

 

8.2           Disclosures Required by Law.  LICENSEE shall be permitted to
disclose Confidential Information if such disclosure is required by an
authorized governmental or judicial entity, provided that LICENSEE shall notify
NINTENDO at least thirty (30) days prior to such disclosure, or such lesser
period as may be needed to comply with such requirement.  LICENSEE shall use its
best efforts to limit the disclosure to the greatest extent possible consistent
with LICENSEE’s legal obligations, and if required by NINTENDO, shall cooperate
in the preparation and entry of appropriate court orders limiting the persons to
whom Confidential Information may be disclosed and the extent of disclosure of
such Confidential Information.

 

8.3           Disclosure and Use.  NINTENDO may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games.  LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement.  LICENSEE shall limit access to the Confidential Information to
LICENSEE’s employees having a strict need to know, and shall advise such
individuals of their obligation of confidentiality as provided herein.  LICENSEE
shall require each such individual to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement with LICENSEE. 
LICENSEE shall use its best efforts to ensure that individuals who are permitted
hereunder to work with or otherwise have access to Confidential Information
shall not disclose or make any unauthorized use of the Confidential Information.

 

8.4           No Disclosure to Independent Contractors.  LICENSEE shall not
disclose the Confidential Information, including without limitation the
Guidelines and Intellectual Property Rights, to any Independent Contractor, nor
permit any Independent Contractor to perform or assist in development work for a
Game, without the prior written consent of NINTENDO.  Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NINTENDO or NOA that is no less
restrictive than the terms of this Section 8, and that expressly includes the
following language, prior to receiving any access to or disclosure of the
Confidential Information from either LICENSEE or NINTENDO:

 

“Independent Contractor may have access to highly-confidential and proprietary
information, intellectual property, and trade secrets of Nintendo Co., Ltd.
and/or Nintendo of America Inc. (collectively, “Nintendo”).  Independent
Contractor expressly acknowledges (i) the valuable nature of such materials; and
(ii) Nintendo’s right, title and interest in such materials.  All such materials
constitute confidential information under this agreement and shall be treated by
Independent Contractor as such.  Independent Contractor’s use of such materials
shall not create any right, title or interest of Independent Contractor
therein.  In the event that Independent Contractor challenges Nintendo’s
ownership or the validity of such materials, Nintendo may terminate the
agreement without any notice or procedure.  Nintendo Co., Ltd. and Nintendo of
America Inc. are intended third-party beneficiaries of this agreement.”

 

10

--------------------------------------------------------------------------------


 

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO.  Also, in such case
LICENSEE shall provide to NINTENDO on a continuing basis a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-disclosure
agreements.  In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.

 

LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorized use of the Confidential Information.
 [***]

 

8.5           Agreement Confidentiality.  LICENSEE agrees that the terms,
conditions and contents of this Agreement shall be treated as Confidential
Information.  Any public announcement or press release regarding this Agreement
or the release dates for Games developed by LICENSEE under this Agreement shall
be subject to NINTENDO’s prior written approval.  The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies and related parties under substantially equivalent confidentiality
obligations, (b) in connection with any formal legal proceeding for the
enforcement of this Agreement, (c) as required by the regulations of the
government agencies in the Territory that regulate publicly-traded securities,
provided that all Confidential Information shall be edited from such disclosures
to the maximum extent allowed by such government agencies, (d) in response to
lawful process, subject to court order limiting the persons to whom Confidential
Information may be disclosed and the extent of disclosure of such Confidential
Information, approved in advance by NINTENDO, and (e) to a third party proposing
to enter into a business transaction with LICENSEE or with NINTENDO, but only to
the extent reasonably necessary for carrying out the proposed transaction and
only under terms of mutual confidentiality.

 

8.6           Notification Obligations.  LICENSEE shall promptly notify NINTENDO
of the unauthorized use or disclosure of any Confidential Information by
LICENSEE or any of its employees, or any Independent Contractor or its
employees, and shall promptly act to recover any such information and prevent
further breach of the obligations herein.  The obligations of LICENSEE set forth
herein are in addition to and not in lieu of any other legal remedy that may be
available to NINTENDO under this Agreement or applicable law.

 

8.7           Continuing Effect of the NDA.  The terms of this Section 8
supplement the terms of the NDA, which shall remain in effect.  In the event of
a conflict between the terms of the NDA and this Agreement, the provisions of
this Agreement shall control.

 

9.             REPRESENTATIONS AND WARRANTIES

 

9.1           LICENSEE’s Representations and Warranties.  LICENSEE represents
and warrants that:

 

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof,

 

(b)           the execution, delivery and performance of this Agreement by
LICENSEE does not conflict with any agreement or understanding to which LICENSEE
may be bound, and

 

(c)           excluding the Intellectual Property Rights, LICENSEE is either
(i) the sole owner of all right, title and interest in and to the trademarks,
copyrights and all other Proprietary Rights incorporated into the Game or the
Artwork or used in the development, advertising, marketing and sale of the
Licensed Products or the Marketing Materials, or (ii) the holder of such rights,
including trademarks, copyrights and all other Proprietary Rights which belong
to any third party but have been licensed from such third party or an agent or
licensee of a third party, such as

 

11

--------------------------------------------------------------------------------


 

a collecting society, by LICENSEE, as are necessary for incorporation into the
Game or the Artwork or as are used in the development, advertising, marketing
and sale of the Licensed Products or the Marketing Materials under this
Agreement.

 

9.2           NINTENDO’s Representations and Warranties.  NINTENDO represents
and warrants that:

 

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof, and

 

(b)           the execution, delivery and performance of this Agreement by
NINTENDO do not conflict with any agreement or understanding to which NINTENDO
may be bound.

 

9.3           INTELLECTUAL PROPERTY RIGHTS DISCLAIMER.  NINTENDO (ON ITS OWN
BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND
SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS.  NINTENDO
(ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE DESIGN,
DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE
OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY TO THE
MAXIMUM EXTENT LEGALLY PERMISSIBLE.  ANY WARRANTY, CONDITION OR TERM THAT MAY BE
PROVIDED IN ANY APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE TERRITORY
GOVERNING COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR REGULATION, IS
EXPRESSLY DISCLAIMED.  LICENSEE HEREBY ASSUMES THE RISK OF INFRINGEMENT.

 

9.4           GENERAL DISCLAIMER.  NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF
ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS,
INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY.  LICENSEE PURCHASES AND
ACCEPTS ALL LICENSED PRODUCTS ON AN “AS IS” AND “WHERE IS” BASIS.  NINTENDO (ON
ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL WARRANTIES, CONDITIONS OR
OTHER TERMS OF ANY KIND UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR
IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
GENERAL OR PARTICULAR PURPOSE.

 

9.5           LIMITATION OF LIABILITY.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NINTENDO NOR ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS, OR
SUBCONTRACTORS SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
BREACH OF THIS AGREEMENT BY NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS
OR THE USE OF THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY
LICENSEE OR BY ANY END USER.

 

10.          INDEMNIFICATION

 

10.1         Claim.  “Claim” means any and all third-party claims, demands,
actions, suits, proceedings, losses, liabilities, damages, expenses and costs,
including, without limitation, reasonable attorneys’ fees and costs and any
expenses incurred in the settlement or avoidance of any such claim.  “Claim”
shall specifically include civil, criminal, and regulatory matters, and those
brought by any third party (including governmental authorities or agencies)
under any national, subnational, or multinational law or regulation, or the
rules of any self-regulatory body (e.g., PEGI).

 

12

--------------------------------------------------------------------------------


 

10.2         LICENSEE’s Indemnification.  LICENSEE shall indemnify and hold
harmless NINTENDO (and any of its affiliates, subsidiaries, licensors,
suppliers, officers, directors, employees or agents) from any Claims which are
alleged to result from or be in connection with:

 

(a)           a breach by LICENSEE of any of the provisions in this Agreement,

 

(b)           any infringement of a third party’s Proprietary Rights as a result
of the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products or the Marketing Materials,

 

(c)           a defect, failure to warn, bodily injury (including death), or
other personal or property damage arising out of, or in connection with, the
design, development, advertising, marketing, sale or use of any aspect of the
Licensed Products, and

 

(d)           the design, development, advertising, marketing, sale or use of
any aspect of the Licensed Products or the Marketing Materials.

 

NINTENDO and LICENSEE shall give prompt Notice to the other of any Claim which
is or which may be subject to indemnification under this Section 10.  With
respect to any such Claim, LICENSEE, as indemnitor, shall have the right to
select counsel and to control the defense and/or settlement thereof.  NINTENDO
may, at its own expense, participate in such action or proceeding with counsel
of its own choice.  LICENSEE shall not enter into any settlement of any Claim in
which (a) NINTENDO has been named as a party, or (b) Intellectual Property
Rights have been asserted, without NINTENDO’s prior written consent.  NINTENDO
shall provide reasonable assistance to LICENSEE in its defense of any Claim.

 

10.3         LICENSEE’s Insurance.  LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best or a comparable rating by another recognized insurance
rating organization.  Such policy of insurance shall be in an amount of not less
than the equivalent of Five Million Dollars U.S. ($5,000,000 US) on a
per-occurrence basis and shall provide for adequate protection against any
Claims.  Such policy shall name NINTENDO as an additional insured and shall
specify it may not be canceled without thirty (30) days’ prior written Notice to
NINTENDO.  A Certificate of Insurance shall be provided to NINTENDO not later
than the date of the initial order of Licensed Products under this Agreement or
within thirty (30) days of the Effective Date of this Agreement, whatever date
occurs later.  If LICENSEE fails to provide NINTENDO with such Certificate of
Insurance or fails to maintain such insurance at any time during the Term and
for a period of two (2) years thereafter, NINTENDO, in its sole discretion may
(a) terminate this Agreement in accordance with Section 13.2 herein; and/or
(b) secure comparable insurance, at LICENSEE’s expense, for the sole benefit and
protection of NINTENDO.

 

10.4         Suspension of Production.  In the event NINTENDO deems itself at
risk with respect to any Claim under this Section 10, NINTENDO may, at its sole
option, suspend production, delivery or order acceptance for any Licensed
Products, in whole or in part, pending resolution of such Claim.

 

11.          PROTECTION OF PROPRIETARY RIGHTS

 

11.1         Joint Actions Against Infringers.  LICENSEE and NINTENDO may agree
to jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them.  Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys’ fees and costs, pro rata, and any remaining recovery shall be
distributed to LICENSEE and NINTENDO, pro rata, based upon the fees and costs
incurred in bringing such action.

 

13

--------------------------------------------------------------------------------


 

11.2         Actions by LICENSEE.  LICENSEE, without the consent of NINTENDO and
to the extent permitted by law, may bring any action or proceeding relating to
an infringement or potential infringement of LICENSEE’s Proprietary Rights in
the Licensed Products.  LICENSEE shall make reasonable good faith efforts to
inform NINTENDO of such actions in a timely manner.  LICENSEE will have the
right to retain all proceeds it may derive from any recovery in connection with
such actions.

 

11.3         Actions by NINTENDO.  NINTENDO, without the consent of LICENSEE,
may bring any action or proceeding relating to an infringement or potential
infringement of NINTENDO’s Intellectual Property Rights in the Licensed
Products.  NINTENDO shall make, in a timely manner, reasonable, good faith
efforts to inform LICENSEE of such actions likely to affect LICENSEE’s rights. 
NINTENDO will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.

 

12.          ASSIGNMENT

 

12.1         Definition.  “Assignment” means every type and form of assignment,
transfer, sale, sublicense, delegation, encumbrance, pledge and/or hypothecation
of LICENSEE’s rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE’s rights or obligations under this Agreement to or by
LICENSEE’s trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE’s rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason.  Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.

 

12.2         No Assignment by LICENSEE.  This Agreement and the subject matter
hereof are  personal to LICENSEE.  No Assignment of LICENSEE’s rights or
obligations hereunder shall be valid or effective without NINTENDO’s prior
written consent, which consent may be withheld by NINTENDO for any reason
whatsoever in its sole discretion.  In the event of an attempted Assignment in
violation of this provision, NINTENDO shall have the right at any time, at its
sole option, to immediately terminate this Agreement.  Upon such termination,
NINTENDO shall have no further obligation under this Agreement to LICENSEE or to
LICENSEE’s intended or purported assignee.

 

12.3         Proposed Assignment.  Prior to any proposed Assignment of this
Agreement, LICENSEE shall give NINTENDO not less than thirty (30) days prior
written Notice thereof, which Notice shall disclose the name of the proposed
assignee, the proposed effective date of the proposed Assignment and the nature
and extent of the rights and obligations that LICENSEE proposes to assign. 
NINTENDO may, in its sole discretion, approve or disapprove such proposed
Assignment.  Unless written consent is given by NINTENDO to a proposed
Assignment, any attempted or purported Assignment shall be deemed disapproved
and NINTENDO shall have the unqualified right, in its sole discretion, to
terminate this Agreement at any time.  Upon termination, NINTENDO shall have no
further obligation under this Agreement to LICENSEE or to LICENSEE’s intended or
purported assignee.

 

12.4         LICENSEE’s Obligation of Non-Disclosure.  LICENSEE shall not
(a) disclose NINTENDO’s Confidential Information to any proposed assignee of
LICENSEE, or (b) permit access to NINTENDO’s Confidential Information by any
proposed assignee or other third party, without the prior written consent of
NINTENDO to such disclosure.

 

14

--------------------------------------------------------------------------------


 

13.          TERM AND TERMINATION

 

13.1         Term.  This Agreement shall commence on the Effective Date and
continue for the Term, unless earlier terminated as provided for herein.

 

13.2         Default or Breach.  In the event that either party is in default or
commits a material breach of this Agreement, which is not cured within thirty
(30) days after Notice thereof, then this Agreement shall automatically
terminate on the date specified in such Notice.

 

13.3         Bankruptcy.  At NINTENDO’s option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.

 

13.4         Termination Other Than by Breach.  Upon the expiration of this
Agreement or its termination other than by LICENSEE’s breach, LICENSEE shall
have a period of one hundred eighty (180) days to sell any unsold Licensed
Products.  All Licensed Products in LICENSEE’s control following the expiration
of such sell-off period shall be destroyed by LICENSEE within ten (10) days and
Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NINTENDO.

 

13.5         Termination by LICENSEE’s Breach.  If this Agreement is terminated
by NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products.  All Licensed Products in LICENSEE’s control as
of the date of such termination shall be destroyed by LICENSEE within ten
(10) days and Notice of such destruction (with proof certified by an officer of
LICENSEE) shall be delivered to NINTENDO.

 

13.6         Breach of NDA or other NINTENDO License Agreements.  At NINTENDO’s
option, any breach by LICENSEE of (a) the NDA, or (b) any other license
agreement between NINTENDO and LICENSEE relating to the development of games for
any Nintendo video game system, which breach is not cured within the time period
for cure allowed under the applicable agreement (and which shall give NINTENDO
reasonable cause to believe that it needs to terminate this Agreement so as to
protect its legitimate business interests), shall be considered a material
breach of this Agreement entitling NINTENDO to terminate this Agreement in
accordance with Section 13.5 herein.

 

13.7         No Further Use of the Intellectual Property Rights.  Upon
expiration or termination of this Agreement, LICENSEE shall cease all use of the
Intellectual Property Rights for any purpose, except as may be required in
connection with the sale of the Licensed Products authorized under Section 13.4
herein.  LICENSEE shall, within thirty (30) days of expiration or termination,
(a) return to NINTENDO all Development Tools provided to LICENSEE by NINTENDO,
and (b) return to NINTENDO or destroy any and all copies of materials
constituting, relating to, or disclosing any Confidential Information, including
but not limited to Guidelines, writings, drawings, models, data, and tools,
whether in LICENSEE’s possession or in the possession of any past or present
employee, agent or Independent Contractor who received the information through
LICENSEE.  Proof of such return or destruction shall be certified by an officer
of LICENSEE and promptly provided to NINTENDO.

 

13.8         Termination by NINTENDO’s Breach.  If this Agreement is terminated
by LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.

 

14.          GENERAL PROVISIONS

 

                14.1         Compliance with Applicable Laws and Regulations. 
LICENSEE shall at all times comply with applicable laws, regulations and orders
in the countries of the Territory relating to or in any way affecting this
Agreement and LICENSEE’s performance under this Agreement, including, without
limitation, the export laws and regulations of any country with jurisdiction
over the Intellectual Property Rights, Licensed Products, Development Tools
and/or either party.  LICENSEE shall not market, distribute, or sell the Game
and/or Game Discs in any country in the Territory in which such marketing,
distribution or sale would violate any applicable laws, regulations or orders of
such country.

 

15

--------------------------------------------------------------------------------


 

14.2         Force Majeure.  Neither party shall be liable for any breach of
this Agreement occasioned by any cause beyond the reasonable control of such
party, including governmental action, war, riot or civil commotion, fire,
natural disaster, labor disputes, restraints affecting shipping or credit, delay
of carriers, inadequate supply of suitable materials, or any other cause which
could not with reasonable diligence be controlled or prevented by the parties. 
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products,
NINTENDO reserves the right to allocate such resources among itself and its
licensees.

 

14.3         Records and Audit.  During the Term and for a period of two
(2) years thereafter, LICENSEE agrees to keep accurate, complete and detailed
records relating to the use of the Confidential Information, the Development
Tools and the Intellectual Property Rights.  Upon reasonable Notice to LICENSEE,
NINTENDO may, at its expense, arrange for a third-party audit of LICENSEE’s
records, reports and other information related to LICENSEE’s compliance with
this Agreement; provided, however, that NINTENDO shall not, during the course of
the audit, access LICENSEE’s source code, development plans, marketing plans,
internal business plans or other items deemed confidential by LICENSEE, except
to the extent such materials incorporate, disclose or reference NINTENDO’s
Confidential Information or Intellectual Property Rights.

 

14.4         Waiver, Severability, Integration, and Amendment.  The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of such provision or of the right of such party to thereafter enforce
such provision.  In the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect.  Together with the NDA, this Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof.  All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA.  Any
amendment to this Agreement shall be in writing, signed by both parties.

 

14.5         Survival.  In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10, 11,
13.4, 13.7, 13.8 and 14 shall survive any expiration or termination of this
Agreement to the degree necessary to permit their complete fulfillment or
discharge.

 

14.6         Governing Law and Venue.  This Agreement shall be governed by the
laws of Japan, without regard to its conflict of laws principles.  Any legal
actions (including judicial and administrative proceedings) with respect to any
matter arising under or growing out of this Agreement, shall be brought in the
Kyoto District Court.  Each party hereby consents to the jurisdiction and venue
of such court for such purposes.

 

14.7         Injunctive Relief.  LICENSEE acknowledges that in the event of its
breach of this Agreement, no adequate remedy at law may be available to NINTENDO
and that NINTENDO shall be entitled to seek injunctive or other similar
available relief in addition to any additional relief available to NINTENDO.

 

14.8         Attorneys’ Fees.  In the event it is necessary for either party to
this Agreement to undertake legal action to enforce or defend any action arising
out of or relating to this Agreement, the prevailing party in such action shall
be entitled to recover from the other party all reasonable attorneys’ fees,
costs and expenses relating to such legal action or any appeal therefrom.

 

14.9         Expansion of Rights.  NINTENDO may expand the rights granted to
LICENSEE under this Agreement by providing written notice of such expansion of
rights to LICENSEE and without having to enter into a written addendum to the
present Agreement with LICENSEE.

 

16

--------------------------------------------------------------------------------


 

14.10       Delegation of Duties.  NINTENDO, at its option, may delegate its
duties under the present Agreement to a wholly owned subsidiary.  To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO’s wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed.  Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO’s subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship.  NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO’s duties by NINTENDO’s subsidiary.

 

14.11       Counterparts and Signature by Facsimile.  This Agreement may be
signed in counterparts, which shall together constitute a complete Agreement.  A
signature transmitted by facsimile or electronically via computer network shall
be considered an original for purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

NCL:

 

LICENSEE:

 

 

 

 

 

 

Nintendo Co., Ltd.

 

Activision, Inc.

 

 

 

By:

        /s/ Satoru Iwata

 

By:

        /s/ George Rose

 

 

 

 

 George Rose

 

President

 

 

 General Counsel

 

 

 

Date:

Dec. – 3.2007

 

 

 

 

Date:

     19 November 2007

 

 

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

By:

        /s/ George Rose

 

 

 

 George Rose

 

 

 

 Title:

Chief Legal Officer

 

 

 

 

 

 

Date:

19 November 2007

 

 

 

 

 

 

Activision UK, Ltd.

 

 

 

 

 

By:

        /s/ George Rose

 

 

 

 George Rose

 

 

 

 Director

 

 

 

 

 

Date:

19 November 2007

 

 

 

 

 

 

ATVI France, S.A.S.

 

 

 

 

 

By:

        /s/ George Rose

 

 

 

 George Rose

 

 

 

 Director

 

 

 

 

 

Date:

     19 November 2007

 

17

--------------------------------------------------------------------------------


 

 

 

Activision GmbH

 

 

 

 

 

By:

        /s/ George Rose

 

 

 

 George Rose

 

 

 

 Managing Director

 

 

 

 

 

Date:

19 November 2007

 

 

 

 

 

 

Activision Pty, Ltd.

 

 

 

 

 

By:

        /s/ George Rose

 

 

 

 George Rose

 

 

 

 Director

 

 

 

 

 

Date:

19 November 2007

 

 

Enclosure:

 

Annex A:  Guidelines on Ethical Conduct

 

18

--------------------------------------------------------------------------------


 

Annex A

 

Guidelines on Ethical Content

 

The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO’s corporate philosophy.  Exceptions may be made when necessary to
maintain the integrity of the Game or the Game’s theme.  Games shall not:

 

(a)                      contain sexually explicit content including but not
limited to nudity, rape, sexual intercourse and sexual touching; for instance,
NINTENDO does not allow bare-breasted women in Games, however, mild displays of
affection such as kissing or hugging are acceptable;

 

(b)                     contain language or depictions which specifically
denigrate members of any race, gender, ethnicity, religion or political group;

 

(c)                      depict gratuitous or excessive blood or violence. 
NINTENDO does not permit depictions of animal cruelty or torture;

 

(d)                     depict verbal or physical spousal or child abuse;

 

(e)                      permit racial, gender, ethnic, religious or political
stereotypes; for example, religious symbols such as crosses will be acceptable
when fitting into the theme of the Game and not promoting a specific religious
denomination;

 

(f)                        use profanity, obscenity or incorporate language or
gestures that are offensive by prevailing public standards and tastes; and

 

(g)                     promote the use of illegal drugs, smoking materials,
tobacco and/or alcohol; for example NINTENDO does not allow gratuitous beer or
cigarette advertisement anywhere in a Game; however, Sherlock Holmes smoking a
pipe would be acceptable as it fits the theme of the Game.

 

JEN:hjd

 

19

--------------------------------------------------------------------------------